DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
2.	This office action is to replace the one mailed out on January 18, 2022. Sorry for the inconvenience. 

Priority
3.	Acknowledgment is made of this application is a continuation of U.S. Patent Application No. 16/242,872, filed on January 08, 2019, now U.S. Patent No. 10,785,003, which is a continuation of U.S. Patent Application No. 15/244,783 filed on August 23, 2016, now U.S. Patent No. 10,200,168, which claims the benefit of U.S. Provisional Application No. 62/210,690, filed on August 27, 2015, and U.S. Provisional Application No. 62/252,297, filed on November 6, 2015.
Information Disclosure Statement
4.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on August 28, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Preliminary Amendment
5.	Acknowledgment is made of Applicant’s submission of preliminary amendment, dated November 18, 2020. Claim 1 has been canceled; claims 2-21 are new. Claims 2-21 are pending. This communication is considered fully responsive and sets forth below. 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claim 3 rejected under 35 U.S.C. 112(b).
Regarding claim 3, it recites, “The method of claim 2, wherein the report excludes a precoding matrix indicator (PMI).”
It recites the negative limitation “excludes” indicated in italics in the wherein-clause above. 
The examiner rejects the usage of this term because it tended to define the invention in terms of what it was not, rather than pointing out the invention. In other words, it rendered the claim indefinite because it was an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent. In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953).

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
9.	Claim 2 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,785,003. 
Regarding claim 2, it recites, “A method for wireless communications, the method comprising: 
receiving, by a user equipment (UE), reference signal(s) on first non-zero-power (NZP) CSI reference signal (CSI-RS) (NZP CSI-RS) resource(s); and 
transmitting, by the UE, a report to a network device, the report including a channel quality indicator (CQI) based on a channel measurement on the first NZP CSI-RS resource(s) and an interference measurement on at least one of the first NZP CSI-RS resource(s) or resource(s) configured for interference measurements for the report.”
Claim 1 of U.S. Patent No. 10,785,003 recites, “A method for wireless communications, the method comprising: 
receiving, by a user equipment (UE), reference signals on a first subset of a set of non-zero-power (NZP) CSI reference signal (CSI-RS) (NZP CSI-RS) resources; and 
transmitting, by the UE, a channel state information (CSI) report to a network device, the CSI report including a channel quality indicator (CQI) associated with the first subset of NZP CSI-RS resources and a rank indicator (RI) associated with the first subset of NZP CSI-RS resources, the CQI based on a channel measurement on the first subset of NZP CSI-RS resources and an interference measurement on the first subset of the set of NZP CSI-RS resources and a set of resources configured for interference measurements for CSI report(s) associated with a CSI report configuration.”
Based on the information presented above, claim 2 of the instant application includes similar limitations that is a part of claim 1 of U.S. Patent No. 10,785,003, by using different terms, e.g., using “reference signal(s)” instead of “reference signals,” using “a report” instead of “a channel state information (CSI) report,” as indicated in italics above. 
In fact, claim 2 is merely a broader version of the claim 1 of U.S. Patent No. 10,785,003 by using different terms, and by eliminating some terms, e.g., “a rank indicator (RI) associated with the first subset of NZP CSI-RS resources” as indicated in italics above. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). 
The same rationale applies to claims 3-11 and 14-16 as follows:
10.	Claim 3 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,785,003. 
11.	Claim 4 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,785,003. 
12.	Claims 5-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3, 11, 4, and 6 of U.S. Patent No. 10,785,003, individually. 
13.	Claim 9 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,785,003. 
14.	Claims 10 and 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 7 and 8 of U.S. Patent No. 10,785,003, individually. 
15.	Claims 14-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 12, 23, and 34 of U.S. Patent No. 10,785,003, individually.

Claim Rejections - 35 USC § 102
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
18.	Claims 2-9 and 12-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song et al. (US 2016/0278077).
Regarding claim 2, Song et al. teach the method for wireless communications, the method comprising: 
receiving, by a user equipment (UE), reference signal(s) on first non-zero-power (NZP) CSI reference signal (CSI-RS) (NZP CSI-RS) resource(s) (paragraphs [0027] lines 1-6 & [0108] lines 1-23; Examiner’s Notes: wireless device 1300 depicted in FIG. 13 of the prior art teaches the limitation of “user equipment (UE);” in fact, wireless device 1300 receiving configuration information, e.g., the non-zero power CSI-RS within a configured CSI-RS resources, in the prior art teaches the limitation of “receiving, by a user equipment (UE), reference signal(s) on first non-zero-power (NZP) CSI reference signal (CSI-RS) (NZP CSI-RS) resource(s)” in the instant application); and 
transmitting, by the UE, a report to a network device (paragraph [0108] lines 1-23; Examiner’s Notes: CSI report in the prior art teaches the limitation of “a report;” in fact, the wireless device 1300 transmitting CSI report to the network node 1200 as depicted in FIG. 13 of the prior art teaches the limitation of “transmitting, by the UE, a report to a network device” in the instant application), 
the report including a channel quality indicator (CQI) based on a channel measurement on the first NZP CSI-RS resource(s) (paragraph [0019] lines 1-13; Examiner’s Notes: Channel Quality Information in the prior art teaches the limitation of “a channel quality indicator (CQI);” in fact, the CSI report including Channel Quality Information based on the channel measurement on the non-zero power CSI-RS in the prior art teaches the limitation of “the report including a channel quality indicator (CQI) based on a channel measurement on the first NZP CSI-RS resource(s)” in the instant application) and an interference measurement on at least one of the first NZP CSI-RS resource(s) or resource(s) configured for interference measurements for the report (paragraph [0111] lines 1-14; Examiner’s Notes: the CSI-Interference Measurement (CSI-IM) resource configuration in the prior art teaches this limitation).  
Regarding claim 3, Song et al. further teach the method, wherein the report excludes a precoding matrix indicator (PMI) (paragraph [0026] lines 1-9; Examiner’s Notes: CSI reported by the UE without PMI reporting in the prior art teaches the limitation of “wherein the report excludes a precoding matrix indicator (PMI)” in the instant application).  
Regarding claim 4, Song et al. further teach the method, wherein a CSI resource indicator (CRI) is included in the report with the CQI (paragraph [0019] lines 1-13; Examiner’s Notes: the Channel Quality Information in the CSI report in the prior art teaches the limitation of “wherein a CSI resource indicator (CRI) is included in the report with the CQI” in the instant application).  
Regarding claim 5, Song et al. further teach the method, wherein the interference measurement is on at least the resource(s) configured for interference measurement, and wherein the resources configured for interference measurement include CSI interference measurement (CSI-IM) resource(s) (paragraph [0028] lines 1-7; Examiner’s Notes: the CSI-Interference Measurement in the prior art teaches the limitation of “CSI interference measurement (CSI-IM)” in the instant application).  
Regarding claim 6, Song et al. further teach the method, wherein the interference measurement is on at least the resource(s) configured for interference measurement, and wherein the resource(s) configured for interference measurement include second NZP CSI-RS resource(s) that are different than the first NZP CSI-RS resource(s) (paragraphs [0020] lines 1-6 & [0021] lines 1-2; Examiner’s Notes: non-zero-power CSI-RS resource configured with 5 ms periodicity in the prior art teaches the limitation of “first NZP CSI-RS resource(s)” in the instant application; non-zero-power CSI-RS resource configured with 10 ms periodicity in the prior art teaches the limitation of “second NZP CSI-RS resource(s)” in the instant application).  
Regarding claim 7, Song et al. further teach the method, further comprising receiving, by the UE, a configuration of measurement restriction associated with the channel measurement or the interference measurement (paragraph [0033] lines 1-9; Examiner’s Notes: the CSI-IM and resource configuration restriction in the prior art teaches the limitation of “measurement restriction associated with the channel measurement” in the instant application).  
Regarding claim 8, Song et al. further teach the method, further comprising receiving, by the UE, a downlink control information (DCI) message indicating that the first NZP CSI-RS resource(s) and the resource(s) configured for interference measurements for CSI report(s) are associated with a CSI report configuration for the CSI report(s) (paragraphs [0008] lines 1-6 & [0027] lines 1-6; Examiner’s Notes: the control information contained in the downlink subframe in the prior art teaches the limitation of “a downlink control information (DCI) message;” in fact, the control information regards to the CSI-Interference Measurement (CSI-IM) resource configuration in the prior art teaches the limitation of “a downlink control information (DCI) message indicating that the first NZP CSI-RS resource(s) and the resource(s) configured for interference measurements for CSI report(s) are associated with a CSI report configuration for the CSI report(s)” in the instant application).  
Regarding claim 9, Song et al. further teach the method, wherein a rank indicator (RI) is included in the report with the CQI (paragraph [0019] lines 1-13; Examiner’s Notes: the parameter pmi-RI-Report in the prior art teaches the limitation of “a rank indicator (RI);” in fact, the parameter pmi-RI-Report regards to the Channel Quality Information in the prior art teaches the limitation of “wherein a rank indicator (RI) is included in the report with the CQI” in the instant application).  
Regarding claim 12, Song et al. further teach the method, wherein the first NZP CSI-RS resource(s) consist of a single NZP CSI-RS resource (paragraph [0064] lines 1-7; Examiner’s Notes: having one common non-zero-power CSI-RS resource in the DL subframes in the prior art teaches the limitation of “wherein the first NZP CSI-RS resource(s) consist of a single NZP CSI-RS resource” in the instant application).  
Regarding claim 13, Song et al. further teach the method, wherein first NZP CSI-RS resource(s) include multiple NZP CSI-RS resources (paragraphs [0020] lines 1-6 & [0021] lines 1-2; Examiner’s Notes: non-zero-power CSI-RS resources configured with multiple periodicities, e.g. 5 ms, 10 ms, etc., in the prior art teaches the limitation of “wherein first NZP CSI-RS resource(s) include multiple NZP CSI-RS resources” in the instant application).  
Regarding claim 14, Song et al. teach the user equipment (UE) comprising: 
a processor (paragraph [0108] lines 1-12; Examiner’s Notes: the wireless device 1300 depicted in FIG. 13 of the prior art teaches the limitation of “user equipment (UE),” and the processor 1302 depicted in FIG. 13 of the prior art teaches the limitation of “processor” in the instant application); and 
a non-transitory computer readable storage medium storing programming for execution by the processor (paragraph [0108] lines 1-12; Examiner’s Notes: the memory 1304 depicted in FIG. 13 of the prior art teaches the limitation of “a non-transitory computer readable storage medium” in the instant application), the programming including instructions to: 
receive reference signal(s) on first non-zero-power (NZP) CSI reference signal (CSI-RS) (NZP CSI-RS) resource(s) (paragraphs [0027] lines 1-6 & [0108] lines 1-23; Examiner’s Notes: wireless device 1300 receiving configuration information, e.g., the non-zero power CSI-RS within a configured CSI-RS resources, in the prior art teaches the limitation of “receive reference signal(s) on first non-zero-power (NZP) CSI reference signal (CSI-RS) (NZP CSI-RS) resource(s)” in the instant application); and 
transmit a report to a network device (paragraph [0108] lines 1-23; Examiner’s Notes: CSI report in the prior art teaches the limitation of “a report;” in fact, the wireless device 1300 transmitting CSI report to the network node 1200 as depicted in FIG. 13 of the prior art teaches the limitation of “transmit a report to a network device” in the instant application), 
the report including a channel quality indicator (CQI) based on a channel measurement on the first NZP CSI-RS resource(s) (paragraph [0019] lines 1-13; Examiner’s Notes: Channel Quality Information in the prior art teaches the limitation of “a channel quality indicator (CQI);” in fact, the CSI report including Channel Quality Information based on the channel measurement on the non-zero power CSI-RS in the prior art teaches the limitation of “the report including a channel quality indicator (CQI) based on a channel measurement on the first NZP CSI-RS resource(s)” in the instant application) and an interference measurement on at least one of the first NZP CSI-RS resource(s) or resource(s) configured for interference measurements for the report (paragraph [0111] lines 1-14; Examiner’s Notes: the CSI-Interference Measurement (CSI-IM) resource configuration in the prior art teaches this limitation).  
Regarding claim 15, Song et al. teach the method for wireless communications, the method comprising: 
transmitting, by a network device to a user equipment (UE), reference signals on first non-zero-power (NZP) CSI reference signal (CSI-RS) (NZP CSI-RS) resource(s) (paragraphs [0027] lines 1-6 & [0108] lines 1-23; Examiner’s Notes: wireless device 1300 depicted in FIG. 13 of the prior art teaches the limitation of “user equipment (UE);” in fact, wireless device 1300 receiving configuration information, e.g., the non-zero power CSI-RS within a configured CSI-RS resources, from the network node 1200 in the prior art teaches the limitation of “transmitting, by a network device to a user equipment (UE), reference signals on first non-zero-power (NZP) CSI reference signal (CSI-RS) (NZP CSI-RS) resource(s)” in the instant application); and 
receiving, by the network device, a report from the UE (paragraph [0108] lines 1-23; Examiner’s Notes: CSI report in the prior art teaches the limitation of “a report;” in fact, the wireless device 1300 transmitting CSI report to the network node 1200 as depicted in FIG. 13 of the prior art teaches the limitation of “receiving, by the network device, a report from the UE” in the instant application), 
the report including a channel quality indicator (CQI) based on a channel measurement on the first NZP CSI-RS resource(s) (paragraph [0019] lines 1-13; Examiner’s Notes: Channel Quality Information in the prior art teaches the limitation of “a channel quality indicator (CQI);” in fact, the CSI report including Channel Quality Information based on the channel measurement on the non-zero power CSI-RS in the prior art teaches the limitation of “the report including a channel quality indicator (CQI) based on a channel measurement on the first NZP CSI-RS resource(s)” in the instant application) and an interference measurement on at least one of the first NZP CSI-RS resource(s) or resource(s) configured for interference measurements for the report (paragraph [0111] lines 1-14; Examiner’s Notes: the CSI-Interference Measurement (CSI-IM) resource configuration in the prior art teaches this limitation).  
Regarding claim 16, Song et al. teach the network device comprising: 
a processor (paragraph [0108] lines 1-12; Examiner’s Notes: network node 1200 depicted in FIG. 12 of the prior art teaches the limitation of “network node,” and the processor 1202 depicted in FIG. 12 of the prior art teaches the limitation of “processor” in the instant application); and 
a non-transitory computer readable storage medium storing programming for execution by the processor (paragraph [0108] lines 1-12; Examiner’s Notes: the memory 1204 depicted in FIG. 12 of the prior art teaches the limitation of “a non-transitory computer readable storage medium” in the instant application), the programming including instructions to: 
transmit, to a user equipment (UE), reference signals on first non-zero-power (NZP) CSI reference signal (CSI-RS) (NZP CSI-RS) resource(s) (paragraphs [0027] lines 1-6 & [0108] lines 1-23; Examiner’s Notes: wireless device 1300 depicted in FIG. 13 of the prior art teaches the limitation of “user equipment (UE);” in fact, wireless device 1300 receiving configuration information, e.g., the non-zero power CSI-RS within a configured CSI-RS resources, from the network node 1200 in the prior art teaches the limitation of “transmit, to a user equipment (UE), reference signals on first non-zero-power (NZP) CSI reference signal (CSI-RS) (NZP CSI-RS) resource(s)” in the instant application); and 
receive a report from the UE (paragraph [0108] lines 1-23; Examiner’s Notes: CSI report in the prior art teaches the limitation of “a report;” in fact, the wireless device 1300 transmitting CSI report to the network node 1200 as depicted in FIG. 13 of the prior art teaches the limitation of “receive a report from the UE” in the instant application), 
the report including a channel quality indicator (CQI) based on a channel measurement on the first NZP CSI-RS resource(s) (paragraph [0019] lines 1-13; Examiner’s Notes: Channel Quality Information in the prior art teaches the limitation of “a channel quality indicator (CQI);” in fact, the CSI report including Channel Quality Information based on the channel measurement on the non-zero power CSI-RS in the prior art teaches the limitation of “the report including a channel quality indicator (CQI) based on a channel measurement on the first NZP CSI-RS resource(s)” in the instant application) and an interference measurement on at least one of the first NZP CSI-RS resource(s) or resource(s) configured for interference measurements for the report (paragraph [0111] lines 1-14; Examiner’s Notes: the CSI-Interference Measurement (CSI-IM) resource configuration in the prior art teaches this limitation).  
Claim Rejections - 35 USC § 103
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

20.	Claims 17-21 rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2016/0278077) in view of You et al. (US 2017/0223686).
Regarding claim 17, Song et al. teach the method for wireless communications, the method comprising: 
receiving, by a user equipment (UE), reference signal(s) on first non-zero-power (NZP) CSI reference signal (CSI-RS) (NZP CSI-RS) resource(s) (paragraphs [0027] lines 1-6 & [0108] lines 1-23; Examiner’s Notes: wireless device 1300 depicted in FIG. 13 of the prior art teaches the limitation of “user equipment (UE);” in fact, wireless device 1300 receiving configuration information, e.g., the non-zero power CSI-RS within a configured CSI-RS resources, in the prior art teaches the limitation of “receiving, by a user equipment (UE), reference signal(s) on first non-zero-power (NZP) CSI reference signal (CSI-RS) (NZP CSI-RS) resource(s)” in the instant application); and 
transmitting, by the UE, a report to a network device (paragraph [0108] lines 1-23; Examiner’s Notes: CSI report in the prior art teaches the limitation of “a report;” in fact, the wireless device 1300 transmitting CSI report to the network node 1200 as depicted in FIG. 13 of the prior art teaches the limitation of “transmitting, by the UE, a report to a network device” in the instant application), 
the report including a channel quality indicator (CQI) based on a channel measurement on the first NZP CSI-RS resource(s) (paragraph [0019] lines 1-13; Examiner’s Notes: Channel Quality Information in the prior art teaches the limitation of “a channel quality indicator (CQI)” as claimed in claim 2; in fact, the CSI report including Channel Quality Information based on the channel measurement on the non-zero power CSI-RS in the prior art teaches the limitation of “the report including a channel quality indicator (CQI) based on a channel measurement on the first NZP CSI-RS resource(s)” as claimed in claim 2 of the instant application) and an interference measurement on at least one of the first NZP CSI-RS resource(s) or resource(s) configured for interference measurements for the report (paragraph [0111] lines 1-14; Examiner’s Notes: the CSI-Interference Measurement (CSI-IM) resource configuration in the prior art teaches this limitation).  
Song et al. teach the method, the report including the channel quality indicator (CQI) without explicitly teaching implementing a signal-to-interference-plus-noise ratio (SINR). 
You et al. from the same or similar field of endeavor teach the CQI indicating a signal-to-interference-plus-noise ratio (SINR) (paragraph [0135] lines 1-15; Examiner’s Notes: the CQI indicating the SINR in the prior art teach this feature). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of You et al. in the system of Song et al. 
The motivation for implementing the CQI indicating a signal-to-interference-plus-noise ratio (SINR), is to further enhance the mechanism for transmitting/receiving a downlink signal, wherein if the number of reference signals is greater than a certain level when the size of a transmission block to the transmitted through a downlink is determined, it transmits/receives a downlink signal in a reduced transmission block size smaller than a transmission block size according to a modulation and coding scheme to be used for the downlink signal, and the number of resource blocks.
Regarding claim 18, Song et al. further teach the method, wherein the interference measurement is on the resource(s) configured for interference measurement, and wherein the resource(s) configured for interference measurement include CSI interference measurement (CSI-IM) resource(s) (paragraph [0028] lines 1-7; Examiner’s Notes: the CSI-Interference Measurement in the prior art teaches the limitation of “CSI interference measurement (CSI-IM)” in the instant application).  
Regarding claim 19, Song et al. teach the user equipment (UE) comprising: 
a processor (paragraph [0108] lines 1-12; Examiner’s Notes: the wireless device 1300 depicted in FIG. 13 of the prior art teaches the limitation of “user equipment (UE),” and the processor 1302 depicted in FIG. 13 of the prior art teaches the limitation of “processor” in the instant application); and 
a non-transitory computer readable storage medium storing programming for execution by the processor (paragraph [0108] lines 1-12; Examiner’s Notes: the memory 1304 depicted in FIG. 13 of the prior art teaches the limitation of “a non-transitory computer readable storage medium” in the instant application), the programming including instructions to: 
receive reference signal(s) on first non-zero-power (NZP) CSI reference signal (CSI-RS) (NZP CSI-RS) resource(s) (paragraphs [0027] lines 1-6 & [0108] lines 1-23; Examiner’s Notes: wireless device 1300 receiving configuration information, e.g., the non-zero power CSI-RS within a configured CSI-RS resources, in the prior art teaches the limitation of “receiving, by a user equipment (UE), reference signal(s) on first non-zero-power (NZP) CSI reference signal (CSI-RS) (NZP CSI-RS) resource(s)” in the instant application); and 
transmit a report to a network device (paragraph [0108] lines 1-23; Examiner’s Notes: CSI report in the prior art teaches the limitation of “a report;” in fact, the wireless device 1300 transmitting CSI report to the network node 1200 as depicted in FIG. 13 of the prior art teaches the limitation of “transmit a report to a network device” in the instant application), 
the report including a channel quality indicator (CQI) based on a channel measurement on the first NZP CSI-RS resource(s) (paragraph [0019] lines 1-13; Examiner’s Notes: Channel Quality Information in the prior art teaches the limitation of “a channel quality indicator (CQI)” as claimed in claim 14; in fact, the CSI report including Channel Quality Information based on the channel measurement on the non-zero power CSI-RS in the prior art teaches the limitation of “the report including a channel quality indicator (CQI) based on a channel measurement on the first NZP CSI-RS resource(s)” as claimed in claim 14 of the instant application) and an interference measurement on at least one of the first NZP CSI-RS resource(s) or resource(s) configured for interference measurements for the report (paragraph [0111] lines 1-14; Examiner’s Notes: the CSI-Interference Measurement (CSI-IM) resource configuration in the prior art teaches this limitation).  
Song et al. teach the method, the report including the channel quality indicator (CQI) without explicitly teaching implementing a signal-to-interference-plus-noise ratio (SINR). 
You et al. from the same or similar field of endeavor teach the CQI indicating a signal-to-interference-plus-noise ratio (SINR) (paragraph [0135] lines 1-15; Examiner’s Notes: the CQI indicating the SINR in the prior art teach this feature). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of You et al. in the system of Song et al. 
The motivation for implementing the CQI indicating a signal-to-interference-plus-noise ratio (SINR), is to further enhance the mechanism for transmitting/receiving a downlink signal, wherein if the number of reference signals is greater than a certain level when the size of a transmission block to the transmitted through a downlink is determined, it transmits/receives a downlink signal in a reduced transmission block size smaller than a transmission block size according to a modulation and coding scheme to be used for the downlink signal, and the number of resource blocks.
receive reference signals on a first set of non-zero-power (NZP) CSI reference signal (CSI-RS) (NZP CSI-RS) resources; and transmit a report to a network device, the report including a signal-to-interference-plus- noise ratio (SINR) based on a channel measurement on the first set of NZP CSI-RS resources and an interference measurement on at least one of a second set of NZP CSI-RS resources or a set of resources configured for interference measurements for the report.  
Regarding claim 20, Song et al. teach the method for wireless communications, the method comprising: 
transmitting, by a network device to a user equipment (UE), reference signals on first non-zero-power (NZP) CSI reference signal (CSI-RS) (NZP CSI-RS) resource(s) (paragraphs [0027] lines 1-6 & [0108] lines 1-23; Examiner’s Notes: wireless device 1300 depicted in FIG. 13 of the prior art teaches the limitation of “user equipment (UE);” in fact, wireless device 1300 receiving configuration information, e.g., the non-zero power CSI-RS within a configured CSI-RS resources, from the network node 1200 in the prior art teaches the limitation of “transmitting, by a network device to a user equipment (UE), reference signals on first non-zero-power (NZP) CSI reference signal (CSI-RS) (NZP CSI-RS) resource(s)” in the instant application); and 
receiving, by the network device, a report from the UE (paragraph [0108] lines 1-23; Examiner’s Notes: CSI report in the prior art teaches the limitation of “a report;” in fact, the wireless device 1300 transmitting CSI report to the network node 1200 as depicted in FIG. 13 of the prior art teaches the limitation of “receiving, by the network device, a report from the UE” in the instant application), 
the report including a channel quality indicator (CQI) based on a channel measurement on the first NZP CSI-RS resource(s) (paragraph [0019] lines 1-13; Examiner’s Notes: Channel Quality Information in the prior art teaches the limitation of “a channel quality indicator (CQI)” as claimed in claim 15; in fact, the CSI report including Channel Quality Information based on the channel measurement on the non-zero power CSI-RS in the prior art teaches the limitation of “the report including a channel quality indicator (CQI) based on a channel measurement on the first NZP CSI-RS resource(s)” as claimed in claim 15 in the instant application) and an interference measurement on at least one of the first NZP CSI-RS resource(s) or resource(s) configured for interference measurements for the report (paragraph [0111] lines 1-14; Examiner’s Notes: the CSI-Interference Measurement (CSI-IM) resource configuration in the prior art teaches this limitation).  
Song et al. teach the method, the report including the channel quality indicator (CQI) without explicitly teaching implementing a signal-to-interference-plus-noise ratio (SINR). 
You et al. from the same or similar field of endeavor teach the CQI indicating a signal-to-interference-plus-noise ratio (SINR) (paragraph [0135] lines 1-15; Examiner’s Notes: the CQI indicating the SINR in the prior art teach this feature). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of You et al. in the system of Song et al. 
The motivation for implementing the CQI indicating a signal-to-interference-plus-noise ratio (SINR), is to further enhance the mechanism for transmitting/receiving a downlink signal, wherein if the number of reference signals is greater than a certain level when the size of a transmission block to the transmitted through a downlink is determined, it transmits/receives a downlink signal in a reduced transmission block size smaller than a transmission block size according to a modulation and coding scheme to be used for the downlink signal, and the number of resource blocks.
Regarding claim 21, Song et al. teach the network device comprising: 
a processor (paragraph [0108] lines 1-12; Examiner’s Notes: network node 1200 depicted in FIG. 12 of the prior art teaches the limitation of “network node,” and the processor 1202 depicted in FIG. 12 of the prior art teaches the limitation of “processor” in the instant application); and 
a non-transitory computer readable storage medium storing programming for execution by the processor (paragraph [0108] lines 1-12; Examiner’s Notes: the memory 1204 depicted in FIG. 12 of the prior art teaches the limitation of “a non-transitory computer readable storage medium” in the instant application), the programming including instructions to: 
transmit, to a user equipment (UE), reference signals on first non-zero-power (NZP) CSI reference signal (CSI-RS) (NZP CSI-RS) resource(s) (paragraphs [0027] lines 1-6 & [0108] lines 1-23; Examiner’s Notes: wireless device 1300 depicted in FIG. 13 of the prior art teaches the limitation of “user equipment (UE);” in fact, wireless device 1300 receiving configuration information, e.g., the non-zero power CSI-RS within a configured CSI-RS resources, from the network node 1200 in the prior art teaches the limitation of “transmit, to a user equipment (UE), reference signals on first non-zero-power (NZP) CSI reference signal (CSI-RS) (NZP CSI-RS) resource(s)” in the instant application); and 
receive a report from the UE (paragraph [0108] lines 1-23; Examiner’s Notes: CSI report in the prior art teaches the limitation of “a report;” in fact, the wireless device 1300 transmitting CSI report to the network node 1200 as depicted in FIG. 13 of the prior art teaches the limitation of “receive a report from the UE” in the instant application), 
the report including a channel quality indicator (CQI) based on a channel measurement on the first NZP CSI-RS resource(s) (paragraph [0019] lines 1-13; Examiner’s Notes: Channel Quality Information in the prior art teaches the limitation of “a channel quality indicator (CQI)” as claimed in claim 16; in fact, the CSI report including Channel Quality Information based on the channel measurement on the non-zero power CSI-RS in the prior art teaches the limitation of “the report including a channel quality indicator (CQI) based on a channel measurement on the first NZP CSI-RS resource(s)” as claimed in claim 16 in the instant application) and an interference measurement on at least one of the first NZP CSI-RS resource(s) or resource(s) configured for interference measurements for the report (paragraph [0111] lines 1-14; Examiner’s Notes: the CSI-Interference Measurement (CSI-IM) resource configuration in the prior art teaches this limitation).  
Song et al. teach the subject matter, the report including the channel quality indicator (CQI) without explicitly teaching implementing a signal-to-interference-plus-noise ratio (SINR). 
You et al. from the same or similar field of endeavor teach the CQI indicating a signal-to-interference-plus-noise ratio (SINR) (paragraph [0135] lines 1-15; Examiner’s Notes: the CQI indicating the SINR in the prior art teach this feature). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of You et al. in the system of Song et al. 
The motivation for implementing the CQI indicating a signal-to-interference-plus-noise ratio (SINR), is to further enhance the mechanism for transmitting/receiving a downlink signal, wherein if the number of reference signals is greater than a certain level when the size of a transmission block to the transmitted through a downlink is determined, it transmits/receives a downlink signal in a reduced transmission block size smaller than a transmission block size according to a modulation and coding scheme to be used for the downlink signal, and the number of resource blocks.
Allowable Subject Matter
21.	Claims 10 and 11 are objected to as being dependent upon a rejected base claim 2, but would be allowable if the nonstatutory double patenting rejection presented above got overcome and rewritten in independent form including all of the limitations of the base claim and any intervening claim(s).
Regarding claim 10, the prior art in single or in combination fails to teach "wherein the RI indicates a rank for a number of layers/ports associated with the first NZP CSI-RS resource(s),” in combination with other limitation of the claim(s).
Regarding claim 11, the prior art in single or in combination fails to teach "wherein the RI indicates a rank equal to a number of selected layers/ports within the first NZP CSI-RS resource(s),” in combination with other limitation of the claim(s).
Conclusion
22.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Shabtay et al. (US 2010/0234071) is directed to the vehicle integrated communications system that provides a solution to the poor performance experienced at the cell edge in a cellular communications system due to weak signal strength and high interference levels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WEI ZHAO/           Primary Examiner, Art Unit 2473